Hamer, J.,
concurring.
I concur in the conclusion of the majority opinion as 1 understand it. In the 47 years which I have spent endeavoring to follow and understand, the decisions of this court, perhaps no more important question has been considered than that disposed of in this case. I believe that the district court has jurisdiction in the first instance to try title to land, and that the jurisdiction of the county court is confined in land cases to such subjects as may be properly considered in the adjudication of probate matters. I do not believe that title to land should pass under the de*573cree alone of tbe county court adjudicating heirship. A controversy between heirs or devisees concerning title to real estate should always be first determined by the district court, which alone has original jurisdiction to try title to land.
Much of the business of the county court is of a probate character, and the proceedings are often nearly or quite ex parte. They may be without actual notice to the real parties in interest. I believe that the exclusive jurisdiction of the county court is confined, where the title to land is sought to be brought in question, to the disposition of matters of probate, and that such jurisdiction should not be extended so as to oust the jurisdiction of the district court concerning the matters in which the title to land is in dispute. I so construe the decision which we have rendered.
I write this to avoid ambiguity and to make my position manifest and clear.